





Exhibit 10.1


FORM OF
RESTRICTED STOCK UNIT AGREEMENT
20__ GRANT




THIS AGREEMENT, dated as of March 1, 20__, (“Grant Date”) is between MasterCard
Incorporated, a Delaware Corporation (“Company”), and you (the “Employee”).
Capitalized terms that are used but not defined in this Agreement have the
meanings given to them in the 2006 Long Term Incentive Plan (“Plan”).
WHEREAS, the Company has established the Plan, the terms of which Plan, but not
the standard terms and conditions of Section 9.4 of such Plan, are made a part
hereof;
WHEREAS, the Human Resources and Compensation Committee of the Board of
Directors of the Company (“Committee”) has approved this grant under the terms
of the Plan;
NOW, THEREFORE, the parties hereby agree as follows:
1.    Grant of Units.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee the number of Units reflected in the
Employee’s grant statement, the terms of which statement are incorporated as a
part of this Agreement. The Units comprising this award will be recorded in an
unfunded Units account in the Employee’s name maintained on the books of the
Company (“Account”). Each Unit represents the right to receive one share of the
Company’s $0.0001 par value Class A Common Stock (“Common Shares”) under the
terms and conditions set forth below.
2.    Vesting Schedule.
(a)    Subject to (b) and (c) below, the interest of the Employee in the Units
shall vest on February __, 20__, conditioned upon the Employee’s continued
employment with the Company or an Affiliated Employer as of February __, 20__.
(b)    In the event that the Employee’s employment with the Company or an
Affiliated Employer terminates by reason of the Employee’s death following the
Grant Date, 100 percent of the Employee’s then unvested Units shall vest and be
payable, as set forth in section 6(b). In the event of the Employee’s
Termination of Employment with the Company or an Affiliated Employer due to
Disability or Retirement six months or longer after the Grant Date, unvested
Units shall continue to vest as if there had been no Termination of Employment
and shall be paid as set forth in section 6(a). In the event of the Employee’s
Termination of Employment with the Company or an Affiliated Employer for any
other reason, unvested Units shall be forfeited.
(c)    In the event of the Employee’s Termination of Employment with the Company
or an Affiliated Employer, or successor thereto (within the meaning of Code
section 409A), without Cause or by the Employee with Good Reason, six months
preceding or two years following a Change in Control, 100 percent of the
Employee’s then unvested Units shall vest upon the later of the Employee’s
termination date or the Change in Control and be payable in accordance with
section 6(c).





--------------------------------------------------------------------------------





3.    Transfer Restrictions.
The Units granted hereunder may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, hypothecated, pledged, or otherwise disposed of
and may not be subject to lien, garnishment, attachment or other legal process,
except as expressly permitted by the Plan.
4.    Stockholder Rights.
Prior to the time that the Employee’s Units vest and the Company has issued
Common Shares relating to such Units, the Employee will not be deemed to be the
holder of, or have any of the rights of a holder with respect to, any Common
Shares deliverable with respect to such Units. Specifically, and without
limiting the foregoing, the Employee shall not be entitled to dividends or
dividend equivalents prior to being issued Common Shares.
5.    Changes in Stock.
In the event of any change in the number and kind of outstanding stock by reason
of any recapitalization, reorganization, merger, consolidation, stock split or
any similar change affecting the Common Shares (other than a dividend payable in
Common Shares) the Company shall make an appropriate adjustment in the number
and terms of the Units credited to the Employee’s Account as provided in the
Plan. The adjustment provided under this Section 5 will be nondiscretionary and
final and binding on all interested parties, including the affected Employee and
the Company; provided that the Committee will determine whether an adjustment is
appropriate.
6.    Form and Timing of Payment.
(a)    The Company shall pay within 60 days following the February __, 20__
vesting date set forth in section 2(a) above, a number of Common Shares equal to
the aggregate number of vested Units credited to the Employee as of vesting.
(b)    In the event of vesting under section 2(b) above due to an Employee’s
death, payment shall be made within 90 days following death.
(c)    In the event of vesting under section 2(c) above due to Termination of
Employment in connection with a Change in Control, payment shall be made as
follows: (i) in the event of Termination of Employment prior to the Change in
Control, within 90 days following the Change in Control; or (ii) in the event of
Termination of Employment after the Change in Control, on the first business day
which is at least six months following the Termination of Employment or at such
later date permitted under Code section 409A.
(d)    Notwithstanding section 6(a) above, the Company may, in its sole
discretion, settle the Units in the form of a cash payment to the extent
settlement in Common Shares is prohibited under local law, or would require the
Employee, the Company and/or the Employer to obtain the approval of any
governmental and/or regulatory body in the Employee’s country of residence (or
country of employment, if different). Alternatively, the Company may, in its
sole discretion, settle the Units in the form of Common Shares but require the
Employee to immediately sell such Common Shares (in which case, this Agreement
shall give the Company the authority to issue sales instructions on behalf of
the Employee).





--------------------------------------------------------------------------------





7.    Compliance with Law.
No Common Shares (or cash pursuant to section 6(d) above) will be delivered to
the Employee in accordance with section 6 above unless counsel for the Company
is satisfied that such delivery will be in compliance with all applicable laws,
including, without limitation, any rule, regulation or procedure of the U.S.
national securities exchange upon which the Company’s Common Shares are traded
or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company or an Affiliated Employer.
8.    Death of Employee.
In the event of the Employee’s death, where the death results in vesting and
payment of Units under section 2(b) above, payment shall be made to the
Employee’s estate or beneficiary.
9.    Taxes.
The Employee shall be liable for any and all taxes, including income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related withholding (“Tax-Related Items”), arising out of this grant or the
issuance of the Common Shares on vesting of Units hereunder or any other taxable
event in connection with the Units.
Prior to any such taxable event, the Employee (or the Employee’s estate) shall
pay or make adequate arrangements satisfactory to the Company or, if different,
the Employee’s employer (the “Employer”) to meet the Company’s or the Employer’s
withholding obligations for Tax-Related Items. In this regard, the Company is
authorized to deduct from the total number of Common Shares the Employee is to
receive on settlement of the Units a number of Common Shares with a total value
equal to the amount necessary to satisfy any such withholding obligation at the
minimum applicable withholding rate or, to the extent permitted by applicable
accounting principles, up to the maximum applicable withholding rate. If the
obligation for Tax-Related Items is satisfied by withholding in Common Shares,
for tax purposes, the Employee is deemed to have been issued the full number of
Common Shares subject to the vested Units, notwithstanding that a number of the
Common Shares are held back solely for the purpose of paying the Tax-Related
Items.
Alternatively, provided the Employee is not subject to Securities and Exchange
Commission Rule 16b-3, the Company may sell or arrange for the sale of a
sufficient number of Common Shares issued to the Employee upon settlement of the
Units to meet the Tax-Related Items withholding obligation, in which case, the
Company may withhold or account for Tax-Related Items by considering maximum
applicable rates and the Employee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Share equivalent.
The Employee agrees to pay to the Company or the Employer, including through
withholding from the Employee’s wages or other cash compensation paid to the
Employee by the Company and/or the Employer, any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of the Employee’s participation in the Plan that cannot be satisfied by
the means previously described including, without limitation, any Federal
Insurance Contributions Act taxes required to be withheld before settlement of
the Units.





--------------------------------------------------------------------------------





Finally, the Employee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Employee is and remains the Employee’s
responsibility, regardless of any withholding by the Company or the Employer,
and that the Company and the Employer: (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Units, including the grant of the Units, the vesting of the
Units, the settlement of the Units, the subsequent sale of any Common Shares
acquired pursuant to the Units, or the receipt of any dividends; and (b) do not
commit to structure the terms of the grant or any aspect of the Units to reduce
or eliminate the Employee’s liability for Tax-Related Items. The Company may
refuse to issue or deliver the Common Shares, or the proceeds of the sale of
Common Shares, if the Employee fails to comply with the Employee’s obligations
in connection with the Tax-Related Items.
10.    Discretionary Nature of Plan.
The Employee acknowledges and agrees that the Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of Units under the Plan is a one-time benefit
and does not create any contractual or other right to receive a grant of Units,
other types of grants under the Plan, or benefits in lieu of such grants in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of Units
granted and vesting provisions.
11.    Consent to On-Line Grant and Acceptance.
The Employee acknowledges and agrees that, as a term of this grant of Units, any
grant, communication, or acceptance of such grant, if applicable, is permitted
to be made and processed through the online system operated and maintained for
this purpose. The Employee further acknowledges and agrees that execution of any
documents through such system shall have the same force and effect as if
executed in writing.
12.    Section 409A.
To the extent the Company determines that this Agreement is subject to Code
section 409A, but does not conform with the requirements of Code section 409A
the Company may at its sole discretion amend or replace the Agreement to cause
the Agreement to comply with Code section 409A. The Agreement shall be construed
and administered consistent with Code section 409A or an exemption from Code
section 409A. The Company makes no representation that the Agreement is exempt
from or complies with Code section 409A and makes no undertaking to preclude
Code section 409A from applying to the Agreement. The Company will have no
liability to the Employee or to any other party if the Agreement that is
intended to be exempt from or compliant with Section 409A is not so exempt or
compliant or for any action taken by the Company with respect thereto.
13.    Recoupment.
As an additional condition of receiving the Units, the Employee agrees that the
Units and any benefits the Employee may receive hereunder shall be subject to
forfeiture and/or repayment to the Company to the extent required under the
terms of any recoupment or “clawback” policy adopted by the Company or to comply
with any recoupment requirement imposed under applicable laws, rules,
regulations or stock exchange listing standards, including, without limitation,
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of





--------------------------------------------------------------------------------





2010. A recovery under this Section 13 can be made by withholding compensation
otherwise due to the Employee.
14.    Miscellaneous.
(a)    All amounts credited to the Employee’s Account under this Agreement shall
continue for all purposes to be a part of the general assets of the Company. The
Employee’s interest in the Account shall make the Employee only a general,
unsecured creditor of the Company.
(b)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c)    Any notice required or permitted hereunder that is not covered by section
11 above, shall be given in writing and shall be deemed effectively given upon
delivery to the Employee at the address then on file with the Company or upon
delivery to the Company at 2000 Purchase Street, Purchase, New York 10577, Attn:
Group Head, Global Rewards.
(d)    Neither the Plan nor this Agreement nor any provisions under either shall
be construed so as to grant the Employee any right to remain in the employ of
the Company or an Affiliated Employer. Neither the Plan nor this Agreement shall
interfere with the rights of the Company or an Affiliated Employer, as
applicable, to terminate the employment of the Employee and/or take any
personnel action affecting the Employee without regard to the effect which such
action may have upon the Employee as a recipient or prospective recipient of any
benefits under the Plan or this Agreement.


The value of the Units granted hereunder is an extraordinary item of
compensation outside the scope of the Employee’s terms and conditions of
employment and/or employment contract, if any. As such, the Units granted
hereunder are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.
(e)    The Company reserves the right to impose other requirements on the Units,
any Common Shares acquired or payment made pursuant to the Units, and the
Employee’s participation in the Plan, to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable.
Such requirements may include (but are not limited to) requiring the Employee to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.
(f)    Notwithstanding any provisions in this Agreement, the Units will be
subject to any country-specific terms set forth in an addendum to this Agreement
for Participants who work or reside in a country outside the United States
(“Addendum”). Moreover, if the Employee relocates to one of the countries
included in the Addendum, the terms for such country will apply to him or her,
to the extent the Company determines that the application of such terms is
necessary or advisable. The Addendum constitutes part of this Agreement.
(g)    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Further, upon a determination that any term or other provision of this Agreement
is illegal or otherwise incapable of being enforced, such term or other
provision shall be deemed replaced by a term or provision that is valid





--------------------------------------------------------------------------------





and enforceable and that comes closest to expressing the intention of the
illegal or unenforceable term or provision.
(h)    This Agreement, along with the incorporated grant statement, an executed
MasterCard LTIP Non-Competition Agreement, and any special provisions for the
Employee’s country of residence or employment, as set forth in the applicable
Addendum, constitutes the entire agreement of the parties with respect to the
subject matter hereof.


By: ___________________________
Name:
Title:







